 

\o oo ~ nN wn > ww nN pom

NY NO NO NH NH NY NY NO | - KF FS FS FS FEF SK PE LS
In aA BB WOW HO |& COD BO BH NA BD A Ff WY NY KF O&O

Case 2:19-cv-01166-MJP Document 22 Filed 11/13/19 Page 1 of 4

THE HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

FOUR SEASONS ROOFING AND
REMODEL SERVICES, INC., a Washington
corporation,

Plaintiff,

v. Case No. 2:19-cv-01166-MJP

STIPULATION AND PROPOSED
UNITED SPECIALTY INSURANCE ORDER OF DISMISSAL OF

COMPANY, a foreign insurance company;
EVANSTON INSURANCE COMPANY fka | DEFENDANTS UNITED

 

 

 

ALATERRA EXCESS AND SURPLUS Se AND RST
COMPANY, a foreign corporation; MERCURY INSURANCE
INTERNATIONAL INSURANCE COMPANY
COMPANY OF HANOVER, a foreign
corporation; FIRST MERCURY
INSURANCE COMPANY, a foreign
corporation,

Defendants.

STIPULATION

IT IS HEREBY STIPULATED by and between the parties that all claims against
Defendants United Specialty Insurance Company and First Mercury Insurance Company may be

dismissed without prejudice and without an award of costs and fees to any party.

DATED this 13th day of November, 2019.

LANE POWELL pc
STIPULATION AND PROPOSED ORDER OF DISMISSAL OF DEFENDANTS 0 eee re 4200
UNITED SPECIALTY INSURANCE COMPANY AND FIRST MERCURY P.O. BOX 91302

INSURANCE COMPANY (Case No. 2:19-cv-01166-MJP) - 1 SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
121711.0102/7834486.1

 

 
oOo S&S SN DBD AO FSF WD HO =

No NO PO NO WHO NO NO NO KF F- HF fF FS USES Uw S| lL S| llc ll
“a DN UN F&F WH NY | OD O FH NA HD A F&F WO NO = O&O

 

Case 2:19-cv-01166-MJP Document 22 Filed 11/13/19 Page 2 of 4

GHANDOUR LAW, LLC

By.s/ Rima I_ Ghandour per e-mail authorization
Rima I. Ghandour, WSBA No. 42204

rima@ghandourlaw.com

Attorneys for Plaintiff

BULLIVANT HOUSER BAILEY PC

By s/ Michael McCormack per e-mail authoriza
tion

Michael McCormack, WSBA No. 15006
Michael.mccormack@pbullivant.com
Attorneys for Defendant Evanston Insurance

Company fka Alterra Excess and Surplus

Company

SOHA & LANG, PS

By_s/ Gary Sparling per e-mail authorization
Gary Sparling, WSBA No. 23208
Sarah E. Davenport, WSBA No. 45269

sparling@sohalang.com

davenport@sohalang.co.m
Attorneys for Defendant HDI Global

Specialty SE f/k/a International Insurance
Company of Hannover SE

STIPULATION AND PROPOSED ORDER OF DISMISSAL OF DEFENDANTS
UNITED SPECIALTY INSURANCE COMPANY AND FIRST MERCURY
INSURANCE COMPANY (Case No. 2:19-cv-01166-MJP) - 2

121711.0102/7834486.1

LANE POWELL Pc

By s/Stephania C. Denton
Stephania C. Denton, WSBA No. 21920
dentons@lanepowell.com
Attorneys for Defendant United Specialty
Insurance Company

LETHER & ASSOCIATES, PLLC

By s/ Sam Colito per e-mail authorization
Sam Colito, WSBA No. 42529
Thomas Lether, WSBA No. 18089
scolito@letherlaw.com
tlether@letherlaw.com _

Attorneys for Defendant First Mercury

Insurance Company

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 

 
oO *S& SN DBD OH SF WD NO —

NO NYO PO HO NO HN NO NO He eee or ee et
SS DN An F&F WO NO —|& DF BO DBD HN DB A FP WO NO | OC

 

Case 2:19-cv-01166-MJP Document 22 Filed 11/13/19 Page 3 of 4

P SED] ORDER

The above-named parties having stipulated for dismissal of the defendants United Specialty
Insurance Company and First Mercury Insurance Company without prejudice and without costs or
fees, and the Court being fully advised in the premises; now, therefore,

IT IS HEREBY ORDERED that Defendants United Specialty Insurance Company and First
Mercury Insurance Company are hereby dismissed from this matter without prejudice and without

an award of costs or fees to any party.

DATED this LF 2x of Mn. , 2019.

Ve gli-~

HONORABLE Marstf J. Pechman
Judge, U.S. District Court

 

Presented by:

LANE POWELL PC

BY: s/Stephania C. Denton
Stephania C. Denton, WSBA No. 21920
dentons@lanepowell.com

Attorneys for Defendant United Specialty Insurance Company

LANE POWELL Pc
STIPULATION AND PROPOSED ORDER OF DISMISSAL OF DEFENDANTS 1420 FIFTH A SUITE 4200
UNITED SPECIALTY INSURANCE COMPANY AND FIRST MERCURY P.O. BOX 91302
INSURANCE COMPANY (Case No. 2:19-cv-01166-MJP) - 3 SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
121711.0102/7834486. 1

 

 
Co Oo SN DH OW BB WH PPO we

NR Y NY Ye NN NR QD mm a lg
~ OY FF Y NF SO we HR AA BR BH FS

Case 2:19-cv-01166-MJP Document 22 Filed 11/13/19 Page 4 of 4

CERTIFICATE OF SERVICE

The undersigned certifies under penalty of perjury under the laws of the United States,

that on the 13th day of November, 2019, the document attached hereto was presented to the

Clerk of the Court for filing and uploading to the CM/ECF system. In accordance with their

ECF registration agreement and the Court’s rules, the Clerk of the Court will send e-mail

notification of such filing to all CM/ECF participants.

 

Attorneys for Plaintiff:«

Rima I, Ghandour, WSBA No. 42204
Ghandour Law, LLC

319 SW Washington Street, Suite 301
Portland, OR 97204

rima@ghandourlaw.com

Attorneys for Defendant Evanston Insurance
Company fka Alterra Excess and Surplus
Company:

;

Michael McCormack, WSBA No. 15006
Bullivant Houser Bailey PC

1700 Seventh Avenue, Suite 1810
Seattle, WA 98101-1397

michael. mccormack@bullivant.com

 

Attorneys for Defendant First Mercury
Insurance Company:

Sam Colito, WSBA No. 42529
Thomas Lether, WSBA No. 18089
Lether & Associates, PLLC

1848 Westlake Avenue N., Suite 100
Seattle, WA 98109

scolito@letherlaw.com
tlether@letherlaw.com

 

 

 

Attorneys for Defendant HDI Global
Specialty SE f/k/a International Insurance
Company of Hannover SE:

Gary Sparling, WSBA No. 23208
Sarah E. Davenport, WSBA No. 45269
Soha & Lang, PS

1325 Fourth Avenue, Suite 2000
Seattle, WA 981012570

sparling@sohalang.com.
davenport@sohalang.com

 

DATED this 13th day of November, 2019, at Seattle, Washington.

STIPULATION AND PROPOSED ORDER OF DISMISSAL OF DEFENDANTS
UNITED SPECIALTY INSURANCE COMPANY AND FIRST MERCURY
INSURANCE COMPANY (Case No. 2:19-cv-01 166-MJP) - 4

121711.0102/7834486.1

S/ Lou Rosenkranz
Lou Rosenkranz, Legal Assistant

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 

 

 

 
